NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH ANTONIO TAYLOR,                           No. 16-17041

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00647-VC

 v.
                                                MEMORANDUM*
D. MILLIGAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Ralph Antonio Taylor appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising from defendants’ confiscation of materials from

Taylor’s cell during a gang status revalidation process. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Garcia v. County of Merced, 639 F.3d
1206, 1208 (9th Cir. 2011). We affirm.

       The district court properly granted summary judgment on Taylor’s First

Amendment claim because Taylor failed to raise a genuine dispute of material fact

as to whether defendants’ confiscation of materials was not reasonably related to

the prison’s interest in security and order. See Stefanow v. McFadden, 103 F.3d
1466, 1472 (9th Cir. 1996) (citing Turner v. Safley, 482 U.S. 78, 89-90 (1987))

(noting that a prison action is valid if it is reasonably related to a legitimate

penological interest and setting forth factors courts consider to determine whether

confiscation of an item in an inmate’s possession is valid).

       We reject as without merit Taylor’s contention that the district court

improperly deferred to the judgment of defendants’ expert, a correctional sergeant

assigned to the California Department of Corrections and Rehabilitation’s Office

of Correctional Safety, Gang Intelligence Operations Unit, in evaluating whether

the confiscated materials were related to the Black Guerilla Family. See Cutter v.

Wilkinson, 544 U.S. 709, 725 n.13 (2005) (“[P]rison security is a compelling state

interest, and . . . deference is due to institutional officials’ expertise in this area.”).

       The district court properly granted summary judgment on Taylor’s equal

protection claim because Taylor failed to raise a genuine dispute of material fact as

to whether defendants’ confiscation of materials constituted intentional


                                             2                                       16-17041
discrimination against Taylor based on his membership in a protected class or was

otherwise irrational. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th

Cir. 2005) (“To state a § 1983 claim for violation of the Equal Protection Clause a

plaintiff must show that the defendants acted with an intent or purpose to

discriminate against the plaintiff based upon membership in a protected class.”

(citation and internal quotation marks omitted)); Coakley v. Murphy, 884 F.2d
1218, 1221-22 (9th Cir. 1989) (stating that when an equal protection claim does

not adversely impact a protected class or a fundamental right, “all that is

constitutionally required of the [state action] is that it be rationally related to a

legitimate state objective”).

       We reject as unsupported by the record Taylor’s contentions concerning

judicial bias.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            3                                      16-17041